Per Curiam.
This is an appeal from the judgment of the district court in a dissolution of marriage action. The appellant husband assigned as error the valuations placed by the trial court on the family residence and the personal property of the parties, including a 1983 Ford van. He also assigns as error that the trial court failed to set aside certain property he claims was inherited or gifted *61from his father and that the amount of child support ordered was excessive.
We have reviewed the record de novo and conclude that the trial court did not abuse its discretion in its decision as to the matters complained of. Therefore, the judgment of the district court is affirmed.
Appellant shall pay the costs of this appeal, including the sum of $500 to apply toward the services of appellee’s attorney in this court.
Affirmed.